              Case 2:20-cr-00112-PD Document 14 Filed 05/21/20 Page 1 of 1


                                                          U.S. Department of Justice

                                                          United States Attorney

                                                          Eastern District of Pennsylvania

Richard P. Barrett                                    615 Chestnut Street
Direct Dial: (215) 861-8420                           Suite 1250
Facsimile: (215) 861- 8618                            Philadelphia, Pennsylvania 19106-4476
E-mail Address: richard.barrett3@usdoj.gov            (215) 861-8200




                                                      May 21, 2020


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

          Re:       United States v. Domenick J. Demuro
                    Criminal No. 20-112

Dear Clerk:

        Please unimpound the Information in regard to the above-captioned case. The Information was
filed on March 3, 2020.

                                                      Very truly yours,

                                                      WILLIAM M. MCSWAIN
                                                      United States Attorney



                                                      /s/ Richard P. Barrett
                                                      Richard P. Barrett
                                                      Assistant United States Attorney
